ORDER
On July 14, 2003, petitioner was suspended from the practice of law for two years, retroactive to June 17, 2002, the date of his interim suspension. In the Matter of Curtis, 355 S.C. 45, 583 S.E.2d 755 (2003). Petitioner has now filed a petition for reinstatement.
The Committee on Character and Fitness (the Committee) recommends the Court grant the petition subject to two *412conditions. One of the conditions addresses quarterly hair and urine drug tests; the other addresses appointment of a mentor.
The Court grants the petition for reinstatement subject to the following conditions:
1. Petitioner shall submit to quarterly hair and urine drug tests for a period of two (2) years. The tests shall be performed by a laboratory approved by the Office of Disciplinary Counsel (ODC) and the cost of these tests shall be borne by petitioner. The results of these tests shall be provided to the ODC, and the ODC shall immediately report any test results that indicate the use of drugs.
2. Petitioner shall participate in a mentoring program for two (2) years. The mentor shall assist petitioner both in his law practice and with his drug rehabilitation. The mentor must be an attorney who is approved by both the ODC and Lawyers Caring About Lawyers. Petitioner shall meet with the mentor as often as the mentor shall require, but not less than once every ninety (90) days. The mentor shall submit a report regarding petitioner’s progress to the ODC after each meeting with petitioner. Petitioner shall reimburse the mentor for any costs incurred by the mentor in monitoring petitioner. In the event petitioner fails to cooperate with the mentor or make satisfactory progress, the ODC shall immediately notify this Court.
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
PLEICONES, J., not participating.